     Case: 1:20-cv-02421 Document #: 38 Filed: 06/22/20 Page 1 of 6 PageID #:3038




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

CHRISTIAN DIOR COUTURE, S.A.,
                                              Case No. 20-cv-02421
              Plaintiff,
v.                                            Judge Robert W. Gettleman

CHINABRANDMALL.COM, et al.,                   Magistrate Judge Susan E. Cox

              Defendants.


                   MEMORANDUM OF LAW IN SUPPORT OF
       PLAINTIFF’S MOTION FOR ENTRY OF A PRELIMINARY INJUNCTION

       Plaintiff submits this Memorandum of Law in support of its Motion for Entry of a

Preliminary Injunction.
      Case: 1:20-cv-02421 Document #: 38 Filed: 06/22/20 Page 2 of 6 PageID #:3039




                                 MEMORANDUM OF LAW

I.      INTRODUCTION

        Plaintiff Christian Dior Couture, S.A. (“Plaintiff” or “Dior”) brings the present action

against the defendants identified on Schedule A to the Amended Complaint (collectively, the

“Defendants”) for federal trademark infringement and counterfeiting (Count I), false designation

of origin (Count II), and copyright infringement of United States copyright registrations (Count

III). As alleged in Dior’s Amended Complaint [13], the Defendants are promoting, advertising,

distributing, offering for sale, and selling products using infringing and counterfeit versions of

Dior’s federally registered trademarks and/or unauthorized copies of Dior’s federally registered

copyrighted designs, or both (collectively, the “Unauthorized Dior Products”) through at least the

fully interactive, e-commerce stores1 operating under the seller aliases identified in Schedule A

to the Amended Complaint (collectively, the “Seller Aliases”).

II.     STATEMENT OF FACTS

        On May 15, 2020, this Court granted Dior’s Motion for Entry of a Temporary Restraining

Order (“the TRO”). [29]. The TRO authorized Dior to provide notice of these proceedings and

the preliminary injunction hearing to Defendants by electronically publishing a link to the

Amended Complaint, the TRO and other relevant documents on a website to which the Domain

Names which are transferred to Dior’s control redirect, or by sending an e-mail to the e-mail

addresses identified in Exhibits 5 and 6 to the Declaration of Nicolas Lambert and any e-mail

addresses provided for Defendants by third parties that includes a link to said website. [29] at ¶

9. Since and pursuant to entry of the TRO, several financial accounts associated with the Seller

Aliases have been frozen.       See Declaration of Justin R. Gaudio (hereinafter, “Gaudio


1
 The e-commerce store urls are listed on Schedule A to the Amended Complaint under the Online
Marketplaces and Domain Names.
                                                1
       Case: 1:20-cv-02421 Document #: 38 Filed: 06/22/20 Page 3 of 6 PageID #:3040




Declaration”) at ¶ 2. In addition, Dior is in the process of requesting transfer of the Domain

Names. Id.

         Dior respectfully requests that this Court convert the TRO to a preliminary injunction

against Defendants, so that they remain enjoined from the manufacture, importation, distribution,

offering for sale, and sale of Unauthorized Dior Products during the pendency of this litigation.

As part of the Preliminary Injunction, Dior requests that the Domain Names remain in Dior’s

control and that Defendants’ financial accounts remain frozen until completion of these

proceedings.

III.     ARGUMENT

         A.     A Preliminary Injunction Extending Relief Already Granted in the TRO Is
                Appropriate

         Dior respectfully requests that this Court convert the TRO to a preliminary injunction to

prevent further unlawful conduct by Defendants.         Courts addressing similar allegations of

Internet-based counterfeiting have also issued preliminary injunctions following a temporary

restraining order. See, e.g., Deckers Outdoor Corporation v. The Partnerships, et al., No. 15-cv-

3249 (N.D. Ill. May 6, 2015) (unpublished).

                i.     This Court Has Already Found that the Requirements for a Preliminary
                       Injunction Have Been Satisfied

         Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g., Charter Nat’l Bank & Trust v. Charter One

Fin., Inc., No. 1:01-cv-00905, 2001 WL 527404, at *1 (N.D. Ill. May 15, 2001) (citations

omitted). A temporary restraining order or preliminary injunction may be issued upon a showing

that: “(1) there is a reasonable likelihood that Plaintiff will succeed on the merits; (2) Plaintiff

will suffer irreparable injury if the order is not granted because there is no adequate remedy at
                                                 2
    Case: 1:20-cv-02421 Document #: 38 Filed: 06/22/20 Page 4 of 6 PageID #:3041




law; (3) the balance of hardships tips in Plaintiff’s favor; and (4) the public interest will not be

disserved by the injunction.” Columbia Pictures Indus., Inc. v. Jasso, 927 F. Supp. 1075, 1076

(N.D. Ill. 1996). By virtue of this Court’s entry of the TRO, it has already found that the above

requirements have been satisfied.

               ii.       The Equitable Relief Sought Remains Appropriate

       The Lanham Act authorizes courts to issue injunctive relief “according to principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ….” 15 U.S.C. § 1116(a).

                         1.    The Domain Name Transfer Order Remains Appropriate

       Dior seeks a conversion of the TRO issued by this Court on May 15, 2020, allowing Dior

to retain control of the Domain Names until the completion of these proceedings. To prevent the

Defendants from further manufacture, importation, distribution, offering for sale, and sale of

Unauthorized Dior Products and to provide notice to Defendants regarding these proceedings,

Dior respectfully requests that the injunctive relief already awarded be extended through the

pendency of this case.

                         2.    The Asset Restraining Order Remains Appropriate

       Dior also requests conversion of the TRO to a preliminary injunction so that Defendants’

accounts remain frozen.       Since entry of the TRO, PayPal, Inc. (“PayPal”), Wish.com and

Amazon have provided Plaintiff with information, including the identification of several

financial accounts linked to the Seller Aliases which were offering for sale and/or selling

Unauthorized Dior Products.       In the absence of a preliminary injunction, Defendants may

attempt to transfer financial assets to off-shore accounts. Therefore, Defendants’ assets should

remain frozen for the remainder of the proceedings.


                                                 3
      Case: 1:20-cv-02421 Document #: 38 Filed: 06/22/20 Page 5 of 6 PageID #:3042




        The amount of damages to which Dior is entitled as set forth in the Amended Complaint

far exceeds any amount contained in any of the Defendants’ frozen financial accounts. For

example, Dior’s prayer for relief requests statutory damages of $2 million from each Defendant.

[13]. In addition, and as established in Dior’s TRO Memorandum [15], many federal courts,

including the Northern District of Illinois, have granted orders preventing the fraudulent transfer

of assets. See, e.g., Lorillard Tobacco Co. v. Montrose Wholesale Candies & Sundries, Inc., No.

1:03-cv-04844, 2005 WL 3115892 (N.D. Ill. Nov. 8, 2005). As such, an order continuing to

freeze the Defendants’ assets should be granted.

IV.     CONCLUSION

        In view of the foregoing, Dior respectfully requests that this Court enter the preliminary

injunction.

Dated this 22nd day of June 2020.            Respectfully submitted,


                                             /s/ Justin R. Gaudio_______
                                             Amy C. Ziegler
                                             Justin R. Gaudio
                                             Allyson M. Martin
                                             Greer, Burns & Crain, Ltd.
                                             300 South Wacker Drive, Suite 2500
                                             Chicago, Illinois 60606
                                             312.360.0080
                                             312.360.9315 (facsimile)
                                             aziegler@gbc.law
                                             jgaudio@gbc.law
                                             amartin@gbc.law

                                             Attorneys for Plaintiff Christian Dior Couture, S.A.




                                                   4
    Case: 1:20-cv-02421 Document #: 38 Filed: 06/22/20 Page 6 of 6 PageID #:3043




                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 22nd day of June 2020, I will electronically file the foregoing

with the Clerk of the Court using the CM/ECF system, I will electronically publish the

documents on a website to which the Domain Names that have been transferred to Dior’s control

now redirect, and I will send an e-mail to the e-mail addresses identified in Exhibits 5 and 6 to

the Declaration of Nicolas Lambert and any e-mail addresses provided for Defendants by third

parties that includes a link to said website.


                                                /s/ Justin R. Gaudio_____________
                                                Amy C. Ziegler
                                                Justin R. Gaudio
                                                Allyson M. Martin
                                                Greer, Burns & Crain, Ltd.
                                                300 South Wacker Drive, Suite 2500
                                                Chicago, Illinois 60606
                                                312.360.0080
                                                312.360.9315 (facsimile)
                                                aziegler@gbc.law
                                                jgaudio@gbc.law
                                                amartin@gbc.law

                                                Attorneys for Plaintiff Christian Dior Couture, S.A.




                                                   5
